Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 1 of 8 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Russell Handy, Esq., SBN 195058
        Dennis Price, Esq., SBN 279082
 3      Amanda Seabock, Esq., SBN 289900
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      amandas@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11      Antonio Fernandez                       Case No.

12               Plaintiff,
                                                Complaint For Damages And
13        v.                                    Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14      Jack Rovero, in individual and          Act; Unruh Civil Rights Act
        representative capacity as Trustee of
15      The Rovero Living Trust dated
        November 7, 1990;
16      Elisa Rovero, in individual and
        representative capacity as Trustee of
17      The Rovero Living Trust dated
        November 7, 1990;
18      Savy Stores Corporation, Inc., a
        California Corporation
19
                 Defendants.
20
21
            Plaintiff Antonio Fernandez complains of Jack Rovero, in individual and
22
     representative capacity as Trustee of The Rovero Living Trust dated
23
     November 7, 1990; Elisa Rovero, in individual and representative capacity as
24
     Trustee of The Rovero Living Trust dated November 7, 1990; Savy Stores
25
     Corporation, Inc., a California Corporation; and alleges as follows:
26
27
        PARTIES:
28
        1. Plaintiff is a California resident with physical disabilities. He is


                                            1

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 2 of 8 Page ID #:2




 1   paralyzed from the waist down and uses a wheelchair for mobility.
 2      2. Defendants Jack Rovero and Elisa Rovero, in individual and
 3   representative capacity as Trustee of The Rovero Living Trust dated
 4   November 7, 1990, owned the real property located at or about 2036 East
 5   Cesar E Chavez Avenue, Los Angeles, California, in August 2020.
 6      3. Defendants Jack Rovero and Elisa Rovero, in individual and
 7   representative capacity as Trustee of The Rovero Living Trust dated
 8   November 7, 1990, own the real property located at or about 2036 East Cesar
 9   E Chavez Avenue, Los Angeles, California, currently.
10      4. Defendant Savy Stores Corporation, Inc. owned El Norteño de Savy
11   Store located at or about 2036 East Cesar E Chavez Avenue, Los Angeles,
12   California, in August 2020.
13      5. Defendant Savy Stores Corporation, Inc. owns El Norteño de Savy Store
14   (“Store”) located at or about 2036 East Cesar E Chavez Avenue, Los Angeles,
15   California, currently.
16      6. Plaintiff does not know the true names of Defendants, their business
17   capacities, their ownership connection to the property and business, or their
18   relative responsibilities in causing the access violations herein complained of,
19   and alleges a joint venture and common enterprise by all such Defendants.
20   Plaintiff is informed and believes that each of the Defendants herein is
21   responsible in some capacity for the events herein alleged, or is a necessary
22   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
23   the true names, capacities, connections, and responsibilities of the Defendants
24   are ascertained.
25
26      JURISDICTION & VENUE:
27      7. The Court has subject matter jurisdiction over the action pursuant to 28
28   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with


                                            2

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 3 of 8 Page ID #:3




 1   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 2      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 3   of action, arising from the same nucleus of operative facts and arising out of
 4   the same transactions, is also brought under California’s Unruh Civil Rights
 5   Act, which act expressly incorporates the Americans with Disabilities Act.
 6      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 7   founded on the fact that the real property which is the subject of this action is
 8   located in this district and that Plaintiff's cause of action arose in this district.
 9
10      FACTUAL ALLEGATIONS:
11      10. Plaintiff went to the Store in August 2020 with the intention to avail
12   himself of its goods and to assess the business for compliance with the
13   disability access laws.
14      11. The Store is a facility open to the public, a place of public
15   accommodation, and a business establishment.
16      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
17   to provide wheelchair accessible paths of travel in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19      13. The Store provides paths of travel to its customers but fails to provide
20   any wheelchair accessible paths of travel.
21      14. One problem that plaintiff encountered is that the paths of travel inside
22   the Store were too narrow.
23      15. Plaintiff believes that there are other features of the paths of travel that
24   likely fail to comply with the ADA Standards and seeks to have fully compliant
25   paths of travel available for wheelchair users.
26      16. On information and belief, the defendants currently fail to provide
27   wheelchair accessible paths of travel.
28      17. Additionally, on the date of the plaintiff’s visit, the defendants failed to


                                               3

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 4 of 8 Page ID #:4




 1   provide wheelchair accessible sales counters in conformance with the ADA
 2   Standards as it relates to wheelchair users like the plaintiff.
 3      18. The Store provides sales counters to its customers but fails to provide
 4   any wheelchair accessible sales counters.
 5      19. A problem that plaintiff encountered is that the sales counter was too
 6   high. There was no counter that was 36 inches or less that plaintiff could use
 7   for his transactions.
 8      20. Plaintiff believes that there are other features of the sales counters that
 9   likely fail to comply with the ADA Standards and seeks to have fully compliant
10   sales counters available for wheelchair users.
11      21. On information and belief, the defendants currently fail to provide
12   wheelchair accessible sales counters.
13      22. These barriers relate to and impact the plaintiff’s disability. Plaintiff
14   personally encountered these barriers.
15      23. As a wheelchair user, the plaintiff benefits from and is entitled to use
16   wheelchair accessible facilities. By failing to provide accessible facilities, the
17   defendants denied the plaintiff full and equal access.
18      24. The failure to provide accessible facilities created difficulty and
19   discomfort for the Plaintiff.
20      25. The defendants have failed to maintain in working and useable
21   conditions those features required to provide ready access to persons with
22   disabilities.
23      26. The barriers identified above are easily removed without much
24   difficulty or expense. They are the types of barriers identified by the
25   Department of Justice as presumably readily achievable to remove and, in fact,
26   these barriers are readily achievable to remove. Moreover, there are numerous
27   alternative accommodations that could be made to provide a greater level of
28   access if complete removal were not achievable.


                                              4

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 5 of 8 Page ID #:5




 1      27. Plaintiff will return to the Store to avail himself of its goods and to
 2   determine compliance with the disability access laws once it is represented to
 3   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 4   from doing so because of his knowledge of the existing barriers and his
 5   uncertainty about the existence of yet other barriers on the site. If the barriers
 6   are not removed, the plaintiff will face unlawful and discriminatory barriers
 7   again.
 8      28. Given the obvious and blatant nature of the barriers and violations
 9   alleged herein, the plaintiff alleges, on information and belief, that there are
10   other violations and barriers on the site that relate to his disability. Plaintiff will
11   amend the complaint, to provide proper notice regarding the scope of this
12   lawsuit, once he conducts a site inspection. However, please be on notice that
13   the plaintiff seeks to have all barriers related to his disability remedied. See
14   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
15   encounters one barrier at a site, he can sue to have all barriers that relate to his
16   disability removed regardless of whether he personally encountered them).
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21      29. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint.
24      30. Under the ADA, it is an act of discrimination to fail to ensure that the
25   privileges, advantages, accommodations, facilities, goods and services of any
26   place of public accommodation is offered on a full and equal basis by anyone
27   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
28   § 12182(a). Discrimination is defined, inter alia, as follows:


                                               5

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 6 of 8 Page ID #:6




 1            a. A failure to make reasonable modifications in policies, practices,
 2                or procedures, when such modifications are necessary to afford
 3                goods,    services,    facilities,   privileges,   advantages,   or
 4                accommodations to individuals with disabilities, unless the
 5                accommodation would work a fundamental alteration of those
 6                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 7            b. A failure to remove architectural barriers where such removal is
 8                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 9                defined by reference to the ADA Standards.
10            c. A failure to make alterations in such a manner that, to the
11                maximum extent feasible, the altered portions of the facility are
12                readily accessible to and usable by individuals with disabilities,
13                including individuals who use wheelchairs or to ensure that, to the
14                maximum extent feasible, the path of travel to the altered area and
15                the bathrooms, telephones, and drinking fountains serving the
16                altered area, are readily accessible to and usable by individuals
17                with disabilities. 42 U.S.C. § 12183(a)(2).
18      31. When a business provides paths of travel, it must provide accessible
19   paths of travel.
20      32. Here, accessible paths of travel have not been provided in conformance
21   with the ADA Standards.
22      33. When a business provides facilities such as sales or transaction counters,
23   it must provide accessible sales or transaction counters.
24      34. Here, accessible sales or transaction counters have not been provided in
25   conformance with the ADA Standards.
26      35. The Safe Harbor provisions of the 2010 Standards are not applicable
27   here because the conditions challenged in this lawsuit do not comply with the
28   1991 Standards.


                                             6

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 7 of 8 Page ID #:7




 1      36. A public accommodation must maintain in operable working condition
 2   those features of its facilities and equipment that are required to be readily
 3   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 4      37. Here, the failure to ensure that the accessible facilities were available
 5   and ready to be used by the plaintiff is a violation of the law.
 6
 7   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 8   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 9   Code § 51-53.)
10      38. Plaintiff repleads and incorporates by reference, as if fully set forth
11   again herein, the allegations contained in all prior paragraphs of this
12   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
13   that persons with disabilities are entitled to full and equal accommodations,
14   advantages, facilities, privileges, or services in all business establishment of
15   every kind whatsoever within the jurisdiction of the State of California. Cal.
16   Civ. Code §51(b).
17      39. The Unruh Act provides that a violation of the ADA is a violation of the
18   Unruh Act. Cal. Civ. Code, § 51(f).
19      40. Defendants’ acts and omissions, as herein alleged, have violated the
20   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
21   rights to full and equal use of the accommodations, advantages, facilities,
22   privileges, or services offered.
23      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
24   discomfort or embarrassment for the plaintiff, the defendants are also each
25   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
26   (c).
27
28


                                              7

     Complaint
Case 2:21-cv-00248-JFW-GJS Document 1 Filed 01/12/21 Page 8 of 8 Page ID #:8




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: January 7, 2021           CENTER FOR DISABILITY ACCESS
14
15
16
                                      By: _______________________
17
                                             Russell Handy, Esq.
18                                           Attorney for plaintiff
19
20
21
22
23
24
25
26
27
28


                                            8

     Complaint
